Exhibit 10.2

GOLDMAN, SACHS & CO. | ONE NEW YORK PLAZA | NEW YORK, NEW YORK 10004 | TEL:
(212) 902-1000

Opening Transaction

 

To:   

Teradyne, Inc.

600 Riverpark Drive

North Reading, MA 01864

A/C:    028400547 From:    Goldman, Sachs & Co. Re:    Issuer Warrant
Transaction Ref. No:    SDB 1630292324 Date:    March 31, 2009

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Goldman, Sachs & Co.
(“Dealer”) and Teradyne, Inc. (“Issuer”). This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 2002 ISDA Master Agreement as if Dealer and Issuer had executed an
agreement in such form on the date hereof (but without any Schedule except for
(i) the election of New York law (without reference to its choice of laws
doctrine, other than Title 14 of the New York General Obligations Law) as the
governing law and US Dollars (“USD”) as the Termination Currency, and (ii) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Issuer with a “Threshold Amount” of USD25 million);
provided that Section 5(a)(vi)(1) is amended by deleting the phrase “, or
becoming capable at such time of being declared,”.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.



--------------------------------------------------------------------------------

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Issuer or any
confirmation or other agreement between Dealer and Issuer pursuant to which an
ISDA Master Agreement is deemed to exist between Dealer and Issuer, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and Issuer are
parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms:   

Trade Date:

   March 31, 2009

Effective Date:

   April 6, 2009 or such other date as agreed between the parties, subject to
Section 8(k) below

Components:

   The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.

Warrant Style:

   European

Warrant Type:

   Call

Seller:

   Issuer

Buyer:

   Dealer

Shares:

   The Common Stock of Issuer, par value USD 0.125 (Ticker Symbol: “TER”).

Number of Warrants:

   For each Component, as provided in Annex A to this Confirmation.

Warrant Entitlement:

   One Share per Warrant.

Strike Price:

   USD7.665

Premium:

   USD39,565,000 (Premium per Warrant USD1.2378193).

Premium Payment Date:

   The Effective Date.

Market Disruption Event:

   The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be,” in
clause (ii) thereof .    Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

 

2



--------------------------------------------------------------------------------

Exchange:

   New York Stock Exchange

Related Exchange:

   All Exchanges Procedures for Exercise:   

In respect of any Component:

  

Expiration Time:

   Valuation Time

Expiration Date:

   As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent shall have the right to elect, in its sole discretion, that
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is an Expiration Date in respect of any other Component for the
Transaction) and the Calculation Agent shall determine its good faith estimate
of the fair market value for the Shares as of the Valuation Time on that date,
as the Calculation Agent shall determine using commercially reasonable means.
Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
Number of Warrants for the relevant Component for which such day shall be the
Expiration Date, shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component and may determine the VWAP Price
based on transactions in the Shares effected before the relevant Market
Disruption Event occurred and/or after the relevant Market Disruption Event
ended. Section 6.6 of the Equity Definitions shall not apply to any Valuation
Date occurring on an Expiration Date. “Final Disruption Date” means September
29, 2014.

Automatic Exercise:

   Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration

 

3



--------------------------------------------------------------------------------

   Time on such Expiration Date that it does not wish Automatic Exercise to
occur, in which case Automatic Exercise will not apply to such Expiration Date.

Issuer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

   To:   Teradyne, Inc.      600 Riverpark Drive      North Reading, MA 01864   
Attn:   Greg Beecher      Chief Financial Officer    Telephone:   (978)-370-2952
   Facsimile:   (978)-370-2910 With a copy to:          Attn:   Paul Igoe     
Associate General Counsel    Telephone:   (978)-370-3514    Facsimile:  
(978)-370-2290 Settlement Terms:     

In respect of any Component:

    

Settlement Currency:

   USD  

Net Share Settlement:

  

On each Settlement Date, Issuer shall deliver to Dealer a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and cash in lieu of any fractional Share valued at the VWAP
Price on the Valuation Date corresponding to such Settlement Date. If, in the
reasonable opinion of Issuer or Dealer, based on advice of counsel, for any
reason, the Shares deliverable upon Net Share Settlement would not be
immediately freely transferable by Dealer under Rule 144 under the Securities
Act of 1933, as amended (the “Securities Act”), then Dealer may elect to either
(x) accept delivery of such Shares notwithstanding any restriction on transfer
or (y) have the provisions set forth in Section 8(b) below apply.

 

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.

Number of Shares to be Delivered:

   In respect of any Exercise Date, subject to the last sentence of Section 9.5
of the Equity Definitions, the product of (i) the number of Warrants exercised
or deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess of the VWAP Price on the Valuation Date occurring in

 

4



--------------------------------------------------------------------------------

   respect of such Exercise Date over the Strike Price (or, if there is no such
excess, zero) divided by (B) such VWAP Price. Notwithstanding the foregoing, in
no event shall Issuer be required to deliver Shares in connection with the
Transaction in excess of 34,526,500 in the aggregate, which amount represents
less than 19.99% of the outstanding Shares as of the Trade Date (without giving
effect to any Shares issuable pursuant to the Warrant); provided, however, that
the Calculation Agent shall adjust such amount in proportion to any adjustment
to the Number of Warrants and/or the Warrant Entitlements upon any event having
a diluting or concentrative effect on the Shares.

VWAP Price:

   For any Exchange Business Day, as determined by the Calculation Agent based
on the New York Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Exchange
Business Day (without regard to pre-open or after hours trading outside of such
regular trading session), as published by Bloomberg at 4:15 P.M., New York City
time (or 15 minutes following the end of any extension of the regular trading
session), on such Exchange Business Day, on Bloomberg page “TER.N <Equity> AQR”
(or any successor thereto) (or if such published volume weighted average price
is unavailable or is manifestly incorrect, the market value of one Share on such
Exchange Business Day, as determined by the Calculation Agent using a volume
weighted method).

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.4, 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction; provided that the Representation and Agreement contained in Section
9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Issuer is the issuer of the Shares. Adjustments:   

In respect of any Component:

  

Method of Adjustment:

   Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation Agent Adjustment” shall be as described in the provision
below. For the avoidance of doubt, Calculation Agent Adjustment (including,
without limitation, in respect of Extraordinary Dividends) shall continue to
apply until the obligations of the parties (including any obligations of Issuer
pursuant to Section 8(e) below) under the Transaction have been satisfied in
full.

 

5



--------------------------------------------------------------------------------

Extraordinary Dividend:

   Any cash dividend or distribution on the Shares with an ex-dividend date
occurring on or after the Trade Date and on or prior to the Expiration Date (or,
if any Deficit Shares are owed pursuant to Section 8(e) below, such later date
on which Issuer’s obligations under this Transaction have been satisfied in
full).

Extraordinary Dividend Adjustment:

   If at any time during the period from and including the Trade Date, to and
including the Expiration Date for the Component with the latest Expiration Date
(or, if any Deficit Shares are owed pursuant to Section 8(e) below, such later
date on which Issuer’s obligations under this Transaction have been satisfied in
full), an ex-dividend date for an Extraordinary Dividend occurs, then the
Calculation Agent will make adjustments to any one or more of the Strike Price,
the Number of Warrants, the Warrant Entitlement and/or any other variable
relevant to the exercise, settlement, payment or other terms of the Transaction
as it determines appropriate to account for the economic effect on the
Transaction of such Extraordinary Dividend. Extraordinary Events:   

New Shares

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

Consequences of Merger Events:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

(c) Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that the
Calculation Agent may elect Component Adjustment for all or part of the
Transaction.

Tender Offer:

   Applicable; provided that Section 12.1(d) of the Equity Definitions is hereby
amended by replacing “10%” with “20%” in the third line thereof.

Consequences of Tender Offers:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment

(b) Share-for-Other:

   Modified Calculation Agent Adjustment

(c) Share-for-Combined:

   Modified Calculation Agent Adjustment

Modified Calculation

  

 

6



--------------------------------------------------------------------------------

Agent Adjustment:

   If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different from
the issuer of the Shares, then with respect to such Merger Event, as a condition
precedent to the adjustments contemplated in Section 12.2(e)(i) of the Equity
Definitions, Issuer and the issuer of the Shares shall, prior to the Merger
Date, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by Dealer that Dealer has determined, in its reasonable discretion, to
be reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions,
and to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Termination Event(s):

   Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Issuer being the sole Affected Party) shall be deemed to occur, and, in lieu of
Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

 

7



--------------------------------------------------------------------------------

Additional Disruption Events:

(a) Change in Law:

   Applicable; provided that (i) that clause (Y) of Section 12.9(a)(ii) of the
Equity Definitions shall not be applicable only to the extent as any event
described therein results in an increased cost to Dealer of hedging the
Transaction which increased cost would be included under “Increased Cost of
Hedging” and (ii) in the event a Change in Law occurs in respect of Dealer
pursuant to clause (Y) of Section 12.9(a)(ii) of the Equity Definitions (taking
into account clause (i) of this proviso) and Dealer provides a notice of
termination to Issuer pursuant to Section 12.9(b)(i) of the Equity Definitions,
Issuer shall have the right to request, upon written notice delivered to Dealer
prior to 5 P.M. (New York City time) on the Scheduled Trading Day immediately
prior to the date of termination specified in such notice, that Dealer propose
an adjustment to the terms of the Transaction to account for the effect of such
Change in Law on Dealer. If Issuer accepts Dealer’s proposed adjustment prior to
5 P.M. on the second Scheduled Trading Day following the date such proposed
adjustment is delivered, Dealer shall so adjust the Transaction and such event
shall not constitute a Change in Law. However, if (x) Issuer does not accept
such proposed adjustment prior to such time or (y) Dealer determines, in its
sole discretion, that no adjustment that it could make would produce a
commercially reasonable result, then such event shall constitute a Change in Law
and, in each case, Dealer shall have the right to specify a date of termination
in accordance with Section 12.9(b)(i); provided that such date of termination
may be any date on or after the later to occur of (A) the date of termination
specified in the original notice delivered to Issuer and (B) the date either of
the events in clause (x) or (y) occurs.

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Hedging Disruption:

   Applicable; provided that Section 12.9(a)(v)(A) of the Equity Definitions is
amended by inserting the words “in its reasonable discretion” after the word
“necessary” in the third line thereof.

(e) Increased Cost of Hedging:

   Applicable; provided that Section 12.9(a)(vi)(A) of the Equity Definitions is
amended by inserting the words “in its reasonable discretion” after the word
“necessary” in the fourth line thereof.

(f) Loss of Stock Borrow:

   Applicable

 Maximum Stock Loan Rate:

   2.00% per annum

(g) Increased Cost of Stock Borrow:

   Applicable

 Initial Stock Loan Rate:

   0.25% per annum

 

8



--------------------------------------------------------------------------------

Hedging Party:

   Dealer

Determining Party:

   Dealer; provided that the Determining Party shall deliver, within five
Exchange Business Days of a written request by the other party, a written
explanation of any calculation made by it, and including, where applicable, the
methodology and data applied, it being understood that the Determining Party
shall not be obligated to disclose any proprietary models used by it for such
calculation.

Non-Reliance:

   Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

3. Calculation Agent:

   Dealer. All calculations and determinations by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. The Calculation
Agent shall deliver, within five Exchange Business Days of a written request by
Issuer, a written explanation of any calculation made by it, and including,
where applicable, the methodology and data applied, it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models used
by it for such calculation.

4. Account Details:

Dealer Payment Instructions:

JP Morgan Chase Bank New York

For A/C Goldman, Sachs & Co.

A/C #930-1-011483

ABA: 021-000021

Account for delivery of Shares to Dealer: To be provided by Dealer

Issuer Payment Instructions: To be provided by Issuer.

5. Offices:

The Office of Dealer for the Transaction is:

One New York Plaza, New York, New York 10004

The Office of Issuer for the Transaction is:

Teradyne, Inc.

600 Riverpark Drive

North Reading, MA 01864

6. Notices: For purposes of this Confirmation:

 

(a)    To:    Teradyne, Inc.       600 Riverpark Drive       North Reading, MA
01864

 

9



--------------------------------------------------------------------------------

   Attn:   Greg Beecher      Chief Financial Officer    Telephone:  
(978)-370-2952    Facsimile:   (978)-370-2910    With a copy to:         Attn:  
Paul Igoe      Associate General Counsel    Telephone:   (978)-370-3514   
Facsimile:   (978)-370-2290 (b)    Address for notices or communications to
Dealer:

To:

   Goldman, Sachs & Co.      One New York Plaza      New York, NY 10004    Attn:
  Serge Marquié,      Equity Capital Markets    Telephone:   212-902-9779      
Facsimile:   917-977-4253       Email:   marqse@am.ibd.gs.com       With a copy
to:    Attn:   Brian Smith,      Equity Capital Markets    Telephone:  
212-902-0058       Facsimile:   212-412-9881       Email:   smibri@am.ibd.gs.com
     

And email notification to the following address:

 

Eq-derivs-notifications@am.ibd.gs.com

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date and as of the date of any amendment or adjustment to the
Transaction pursuant to “Change in Law” above and as of the date of any election
by Issuer of the Share Termination Alternative under (and as defined in)
Section 8(a) below, (A) none of Issuer and its officers and directors is aware
of any material nonpublic information regarding Issuer or the Shares and (B) all
reports and other documents filed by Issuer with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), when considered as a whole (with the more recent such reports
and documents deemed to amend inconsistent statements contained in any earlier
such reports and documents), do not contain any untrue statement of a material
fact or any omission of a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

 

10



--------------------------------------------------------------------------------

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that neither Dealer nor any of its affiliates is making any
representations or warranties or taking a position or expressing any view with
respect to the treatment of the Transaction under any accounting standards,
including FASB Statements 128, 133 (as amended), 149 or 150, EITF Issue No.
00-19, 01-6, 03-6 or 07-5 (or any successor issue statements) or under the
FASB’s Liabilities & Equity Project.

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(vi) On the Trade Date, the Premium Payment Date and any Additional Premium
Payment Date (A) the assets of Issuer at their fair valuation exceed the
liabilities of Issuer, including contingent liabilities, (B) the capital of
Issuer is adequate to conduct the business of Issuer and (C) Issuer has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 1 of the Underwriting Agreement dated as of the Trade
Date between Issuer and the Underwriters named therein (the “Underwriting
Agreement”) are true and correct as of the Trade Date and the Effective Date and
are hereby deemed to be repeated to Dealer as if set forth herein.

(ix) (x)(A) On the Trade Date, the Shares or securities that are convertible
into, or exchangeable or exercisable for Shares, are not, and shall not be,
subject to a “restricted period,” as such term is defined in Regulation M under
the Exchange Act (“Regulation M”) and (B) Issuer shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date, and (y)(A) during the period starting on
the first Expiration Date and ending on the last Expiration Date (the
“Settlement Period”), the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as defined in Regulation M and (B) Issuer shall not engage
in any “distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Settlement Period.

(x) During the Settlement Period and on any other Exercise Date, neither Issuer
nor any “affiliate” or “affiliated purchaser” (each as defined in Rule 10b-18 of
the Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including,
without limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer; provided, that
this Section 7(a)(x) shall not apply to the following: (A) privately negotiated
purchases of Shares (or any security convertible into or exchangeable for
Shares); (B) purchases of Shares pursuant to exercises of stock options granted
to former or current employees,

 

11



--------------------------------------------------------------------------------

officers, directors, or other affiliates of Issuer, including the withholding
and/or purchase of Shares from holders of such options to satisfy payment of the
option exercise price and/or satisfy tax withholding requirements in connection
with the exercise of such options; (C) purchases of Shares from holders of
performance shares or units or restricted shares or units to satisfy tax
withholding requirements in connection with vesting; (D) the conversion or
exchange by holders of any convertible or exchangeable securities of the Issuer
previously issued; or (E) purchases of Shares effected by or for a plan by an
agent independent of the Issuer that satisfy the requirements of Rule
10b-18(a)(13)(ii).

(xi) Issuer agrees that it (A) will not during the during the Settlement Period
make, or permit to be made, any public announcement (as defined in Rule 165(f)
under the Securities Act) of any Merger Transaction or potential Merger
Transaction unless such public announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares;
(B) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such announcement
that such announcement has been made; and (C) shall promptly (but in any event
prior to the next opening of the regular trading session on the Exchange)
provide Dealer with written notice specifying (i) Issuer’s average daily Rule
10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the announcement date that were not effected
through Dealer or its affiliates and (ii) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the announcement date. Such written notice
shall be deemed to be a certification by Issuer to Dealer that such information
is true and correct. In addition, Issuer shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders. “Merger Transaction” means any merger, acquisition
or similar transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

(xii) Any Shares issued or delivered in connection with the Transaction shall be
duly authorized and validly issued, fully paid and non-assessable, and the
issuance or delivery thereof shall not be subject to any preemptive or similar
rights and shall, upon issuance, be accepted for listing or quotation on the
Exchange.

(xiii) Without limiting the generality of Section 3(a)(iii) of the Agreement,
the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange
Act.

(xiv) (a) Issuer does not have, and shall not attempt to exercise, any influence
over how, when or whether to effect purchases of Shares by Dealer (or its agents
or affiliates) to establish its initial Hedge Positions in connection with the
Transaction and (b) Issuer is entering into the Agreement and the Transaction in
good faith and not as part of a plan or scheme to evade compliance with federal
securities laws including, without limitation, Rule 10b-5 promulgated under the
Exchange Act. The Issuer also acknowledges and agrees that any amendment,
modification, waiver or termination of this Confirmation must be effected in
accordance with the requirements for the amendment or termination of a “plan” as
defined in Rule 10b5-1(c) under the Exchange Act. Without limiting the
generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no amendment,
modification or waiver shall be made at any time at which the Issuer is aware of
any material nonpublic information regarding the Issuer or the Shares.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof. Accordingly, Dealer
represents and warrants to Issuer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is

 

12



--------------------------------------------------------------------------------

defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws, and (v) its financial condition is such that it has no
need for liquidity with respect to its investment in the Transaction and no need
to dispose of any portion thereof to satisfy any existing or contemplated
undertaking or indebtedness and is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of the Transaction.

(d) Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of Title 11 of the Bankruptcy Code, with
respect to which each payment and delivery hereunder is a “settlement payment,”
as such term is defined in Section 741(8) of the Bankruptcy Code, and (ii) a
“swap agreement,” as such term is defined in Section 101(53B) of the Bankruptcy
Code, with respect to which each payment and delivery hereunder is a “transfer,”
as such term is defined in Section 101(54) of the Bankruptcy Code, and (B) that
Dealer is entitled to the protections afforded by, among other sections,
Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code.

(e) As a condition to the effectiveness of the Transaction, Issuer shall deliver
to Dealer (i) an incumbency certificate, dated as of the Trade Date, of Issuer
in customary form and (ii) an opinion of counsel, dated as of the Trade Date and
reasonably acceptable to Dealer in form and substance, with respect to the
matters set forth in Section 3(a) of the Agreement and such other matters as
Dealer may reasonably request.

8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to
Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in the
event of a Tender Offer, Merger Event, Insolvency or Nationalization, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Issuer is the Defaulting
Party or a Termination Event in which Issuer is the Affected Party that resulted
from an event or events within Issuer’s control) (a “Payment Obligation”),
Issuer shall have the right, in its sole discretion, to satisfy any such Payment
Obligation by the Share Termination Alternative (as defined below) by giving
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, between the hours of 9:00 A.M. and 4:00 P.M., New York
City time, on the Merger Date, Tender Offer Date, Announcement Date, Early
Termination Date or other date the Transaction is cancelled or terminated, as
applicable (“Notice of Share Termination”). Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, the Tender Offer Date, Announcement Date,
Early Termination Date or other date the Transaction is cancelled or terminated,
as applicable:

 

Share Termination Alternative:    Applicable and means that Issuer shall deliver
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.2, 12.3, 12.6,
12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable (the “Share Termination Payment Date”), in satisfaction of the
Payment Obligation. Share Termination Delivery Property:    A number of Share
Termination Delivery Units, as calculated by the Calculation Agent, equal to the
Payment Obligation divided by the Share Termination Unit Price. The Calculation
Agent shall adjust the Share Termination Delivery Property by replacing any
fractional portion of the aggregate amount of a security therein with an amount
of

 

13



--------------------------------------------------------------------------------

   cash in the Settlement Currency equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation. Share
Termination Delivery Unit:    In the case of a Termination Event, Event of
Default, Delisting or Additional Disruption Event, one Share or, in the case of
an Insolvency, Nationalization, Merger Event or Tender Offer, one Share or a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization, Merger Event or Tender Offer. If such Insolvency,
Nationalization, Merger Event or Tender Offer involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:    Applicable
Other Applicable Provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions
will be applicable as if “Physical Settlement” applied to the Transaction,
except that all references to “Shares” shall be read as references to “Share
Termination Delivery Units”; provided that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws as a result of the
fact that Issuer is the issuer of any Share Termination Delivery Units (or any
security forming a part thereof). If, in the reasonable opinion of Issuer or
Dealer, based on advice of counsel, for any reason, any securities comprising
the Share Termination Delivery Units deliverable pursuant to this Section 8(a)
would not be immediately freely transferable by Dealer under Rule 144 under the
Securities Act, then Dealer may elect to either (x) permit delivery of such
securities notwithstanding any restriction on transfer or (y) have the
provisions set forth in Section 8(b) below apply.

(b) Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable, then, at the election of Issuer by
notice to Dealer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Shares or
Share Termination Delivery Units, as the case may be, delivered by Issuer to
Dealer shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Dealer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to
Dealer) or (B) Issuer shall deliver additional Shares or Share Termination
Delivery Units, as the case may be, so that the value of such Shares or Share
Termination Delivery Units, as determined by the Calculation Agent to reflect an
appropriate liquidity discount, equals the value of the number of Shares or
Share Termination Delivery Units that would otherwise be deliverable if such
Shares or Share Termination Delivery Units were freely tradeable (without
prospectus delivery) upon receipt by Dealer (such value, the “Freely Tradeable
Value”); provided that, if requested by Dealer, Issuer shall make the election
described in this clause (B) with respect to Shares delivered on all Settlement
Dates no later than one Exchange Business Day prior to the first Exercise Date,

 

14



--------------------------------------------------------------------------------

and the applicable procedures described below shall apply to all Shares
delivered on the Settlement Dates on an aggregate basis. (For the avoidance of
doubt, as used in this paragraph (b) only, the term “Issuer” shall mean the
issuer of the relevant securities, as the context shall require.)

(ii) If Issuer makes the election described in clause (b)(i)(A) above:

(A) Dealer (or an affiliate of Dealer designated by Dealer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to Dealer or such affiliate, as the case may be, in its discretion; and

(B) Dealer (or an affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Registration Agreement”) on commercially reasonable
terms in connection with the public resale of such Shares or Share Termination
Delivery Units, as the case may be, by Dealer or such affiliate substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance commercially reasonably satisfactory to
Dealer or such affiliate and Issuer, which Registration Agreement shall include,
without limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Dealer and its affiliates and Issuer, shall
provide for the payment by Issuer of all expenses in connection with such
resale, including all registration costs and all fees and expenses of counsel
for Dealer, and shall provide for the delivery of accountants’ “comfort letters”
to Dealer or such affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
Prospectus.

(iii) If Issuer makes the election described in clause (b)(i)(B) above:

(A) Dealer (or an affiliate of Dealer designated by Dealer) and any potential
institutional purchaser of any such Shares or Share Termination Delivery Units,
as the case may be, from Dealer or such affiliate identified by Dealer shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation in compliance with applicable law with respect to Issuer customary
in scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;

(B) Dealer (or an affiliate of Dealer designated by Dealer) and Issuer shall
enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Dealer or
such affiliate and the private resale of such shares by Dealer or such
affiliate, substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to Dealer and Issuer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and Issuer, shall provide for the
payment by Issuer of all expenses in connection with such resale, including all
fees and expenses of counsel for Dealer, shall contain representations,
warranties and agreements of Issuer reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales, and shall use best efforts
to provide for the delivery of accountants’ “comfort letters” to Dealer or such
affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Shares;

(C) Issuer agrees that any Shares or Share Termination Delivery Units so
delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period”

 

15



--------------------------------------------------------------------------------

within the meaning of Rule 144(d)(3) under the Securities Act has elapsed with
respect to such Shares or any securities issued by Issuer comprising such Share
Termination Delivery Units, Issuer shall promptly remove, or cause the transfer
agent for such Shares or securities to remove, any legends referring to any such
restrictions or requirements from such Shares or securities upon delivery by
Dealer (or such affiliate of Dealer) to Issuer or such transfer agent of any
seller’s and broker’s representation letters customarily delivered by Dealer in
connection with resales of restricted securities pursuant to Rule 144 under the
Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer); and

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of the
Shares or Share Termination Delivery Units, as the case may be, or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Shares or Share Termination Delivery Units, as the case may be, by Dealer
(or any such affiliate of Dealer).

(c) Make-whole Shares. If Issuer makes the election described in clause (i)(B)
of paragraph (b) of this Section 8, then Dealer or its affiliates may sell
(which sale shall be made in a commercially reasonable manner) such Shares or
Share Termination Delivery Units, as the case may be, during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Shares or Share Termination Delivery Units, as the case may be, and ending
on the Exchange Business Day on which Dealer or its affiliates completes the
sale of all such Shares or Share Termination Delivery Units, as the case may be,
or a sufficient number of Shares or Share Termination Delivery Units, as the
case may be, so that the realized net proceeds of such sales exceed the Freely
Tradeable Value. If any of such delivered Shares or Share Termination Delivery
Units remain after such realized net proceeds exceed the Freely Tradeable Value,
Dealer shall return such remaining Shares or Share Termination Delivery Units to
Issuer. If the Freely Tradeable Value exceeds the realized net proceeds from
such resale, Issuer shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of additional Shares or Share Termination
Delivery Units, as the case may be, (“Make-whole Shares”) in an amount that,
based on the Relevant Price on the last day of the Resale Period (as if such day
was the “Valuation Date” for purposes of computing such Relevant Price), has a
dollar value equal to the Additional Amount. The Resale Period shall continue to
enable the sale of the Make-whole Shares in the manner contemplated by this
Section 8(c). This provision shall be applied successively until the Additional
Amount is equal to zero, subject to Section 8(e).

(d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares if, immediately upon giving effect to
such receipt of such Shares, (i) the “beneficial ownership” (within the meaning
of Section 13 of the Exchange Act and the rules promulgated thereunder) of
Shares by Dealer, any of its affiliates subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange Act
and all persons who may form a “group” (within the meaning of Rule 13d-5(b)(1)
under the Exchange Act) with Dealer with respect to “beneficial ownership” of
any Shares (collectively, “Dealer Group”) would be equal to or greater than 9%
or more of the outstanding Shares on the date of determination or (ii) Dealer,
Dealer Group or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Chapter 110F of the Massachusetts General Laws or other
federal, state or local regulations or regulatory orders applicable to ownership
of Shares (“Applicable Laws”), would own, beneficially own, constructively own,
control, hold the power to vote or otherwise meet a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Laws and with respect to which such requirements have
not been met or the relevant approval has not been received or that would
subject a Dealer Person to restrictions (including restrictions relating to
business combinations and other designated transactions) under Applicable Laws
minus (y) 1.0% of the number of Shares outstanding on the date of determination

 

16



--------------------------------------------------------------------------------

(either such condition described in clause (i) or (ii), an “Excess Ownership
Position”). If any delivery owed to Dealer hereunder is not made, in whole or in
part, as a result of this provision, Issuer’s obligation to make such delivery
shall not be extinguished and Issuer shall make such delivery as promptly as
practicable after, but in no event later than one Exchange Business Day after,
Dealer gives notice to Issuer that such delivery would not result in the
existence of an Excess Ownership Position.

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of 95,890,410 Shares (as
such number may be adjusted from time to time in accordance with the provisions
hereof) (the “Capped Number”). Issuer represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Capped Number is equal to or less than the
number of authorized but unissued Shares of the Issuer that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”). In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(e) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver Shares, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, when, and to the extent, that
(A) Shares are repurchased, acquired or otherwise received by Issuer or any of
its subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (B) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (C) Issuer additionally
authorizes any unissued Shares that are not reserved for other transactions
(such events as set forth in clauses (A), (B) and (C) above, collectively, the
“Share Issuance Events”). Issuer shall promptly notify Dealer of the occurrence
of any of the Share Issuance Events (including the number of Shares subject to
clause (A), (B) or (C) and the corresponding number of Shares to be delivered)
and, as promptly as reasonably practicable, deliver such Shares thereafter.
Issuer shall not, until Issuer’s obligations under the Transaction have been
satisfied in full, use any Shares that become available for potential delivery
to Dealer as a result of any Share Issuance Event for the settlement or
satisfaction of any transaction or obligation other than the Transaction or
reserve any such Shares for future issuance for any purpose other than to
satisfy Issuer’s obligations to Dealer under the Transaction.

(f) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that the
obligations of Issuer under this Confirmation are not secured by any collateral
that would otherwise secure the obligations of Issuer herein under or pursuant
to any other agreement.

(g) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a material effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”; and

 

17



--------------------------------------------------------------------------------

(ii) Sections 11.2(a) and 11.2(e)(vii) of the Equity Definitions are hereby
amended by deleting the words “diluting or concentrative” and replacing them
with “material” and adding the phrase “or options on the Shares” at the end of
the sentence;

(iii) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(iv) Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C),
(3) replacing in the penultimate sentence in its entirety and replacing it with
the sentence “The Hedging Party will determine the Cancellation Amount payable
by one party to the other.” and (4) deleting clause (X) in the final sentence.

(v) Section 12.7(b) of the Equity Definitions is hereby amended by deleting the
words “(and in any event within five Exchange Business Days) by the parties
after” appearing after the words “agreed promptly” and replacing with the words
“by the parties on or prior to”.

(h) Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
(i) without the consent of Issuer, if such transfer or assignment is to an
affiliate of Dealer or any entity sponsored or organized by, on behalf of or for
the benefit of Dealer, or (ii) with the consent of Issuer if such transfer or
assignment is to any other person, such consent not to be unreasonably withheld
or delayed.

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(j) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party and Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement and to determine the amount
payable pursuant to Section 6(e) of the Agreement; provided that with respect to
any Additional Termination Event, Dealer may choose to treat part of the
Transaction as the sole Affected Transaction, and, upon the termination of the
Affected Transaction, a Transaction with terms identical to those set forth
herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:

(i) Dealer reasonably determines, based upon advice of counsel, that it is
advisable to terminate a portion of the Transaction so that Dealer’s related
hedging activities will comply with applicable securities laws, rules or
regulations or related policies and procedures of Dealer (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer), or Dealer, despite using commercially reasonable efforts, is
unable or reasonably determines that it is impractical or illegal to hedge its
obligations pursuant to this Transaction in the public market without
registration under the Securities Act or as a result of any legal, regulatory or
self-regulatory requirements;

(ii) at any time at which any Excess Ownership Position occurs, Dealer, in its
discretion, is unable to effect a transfer or assignment to a third party of the
Transaction or any other transaction between the parties after using its
commercially reasonable efforts on pricing terms and within a time period
reasonably acceptable to Dealer such that an Excess Ownership Position no longer
exists; provided that Dealer shall treat only that portion of the Transaction as
the Affected Transaction as necessary so that such Excess Ownership Position no
longer exists;

 

18



--------------------------------------------------------------------------------

(iii) Issuer becomes aware (by way of a report or any other filing pursuant to
Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise) of
the acquisition by any person or group, including any group acting for the
purpose of acquiring, holding or disposing of securities within the meaning of
Rule 13d-5(b)(1) under the Exchange Act, in a single transaction or in a related
series of transactions, by way of a merger, consolidation or other business
combination or purchase of beneficial ownership of 50% or more of the total
voting power of all shares of Issuer’s capital stock entitled to vote generally
in elections of directors;

(iv) Issuer (x) merges or consolidates with or into any other person, another
person merges with or into Issuer, or Issuer conveys, sells, transfers or leases
all or substantially all of its assets to another person or (y) engages in any
recapitalization, reclassification, binding share exchange or other transaction
in which all or substantially all of the Shares are exchanged for or converted
into cash, securities or other property, in each case, other than any merger or
consolidation:

(A) that does not result in a reclassification, conversion, exchange or
cancellation of the outstanding Shares and pursuant to which the holders of
Shares immediately prior to the transaction are entitled to exercise, directly
or indirectly, 50% or more of the total voting power of all shares of capital
stock entitled to vote generally in the election of directors of the continuing
or surviving corporation immediately after such transaction in substantially the
same proportions as their respective ownership of Issuer’s voting securities
immediately prior to the transaction; or

(B) which is effected solely to change Issuer’s jurisdiction of incorporation
and results in a reclassification, conversion or exchange of outstanding Shares
solely into shares of common stock of the surviving entity; or

(v) the first day on which a majority of Issuer’s board of directors does not
consist of Continuing Directors.

Notwithstanding the foregoing, a transaction set forth in clause (iii) or
(iv) above will not constitute an Additional Termination Event if at least 90%
of the consideration paid for the Shares (excluding cash payments for fractional
shares and cash payments made pursuant to dissenters’ appraisal rights and cash
dividends) in connection with such event consists of shares of common stock
traded on any of the New York Stock Exchange, the NASDAQ Global Market or the
NASDAQ Global Select Market (or any of their respective successors) (or will be
so traded or quoted immediately following the completion of the merger or
consolidation or such other transaction) (“Listed Shares”).

“Continuing Directors” means (i) individuals who on the date hereof constituted
Issuer’s board of directors and (ii) any new directors whose election to
Issuer’s board of directors or whose nomination for election by Issuer’s
stockholders was approved by at least a majority of Issuer’s directors then
still in office (or a duly constituted committee thereof), either who were
directors on the date hereof or whose election or nomination for election was
previously so approved.

(k) Effectiveness. If, on or prior to the Effective Date, Dealer reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Dealer’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.

(l) Extension of Settlement. Dealer may divide any Component into additional
Components and designate the Expiration Date and the Number of Warrants for each
such Component if Dealer determines, in its reasonable discretion, that such
further division is necessary or advisable to preserve Dealer’s hedging activity
hereunder in light of existing liquidity conditions in the cash market or stock
loan market or to enable Dealer to effect purchases of Shares in connection with
its hedging activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be compliance with

 

19



--------------------------------------------------------------------------------

applicable legal and regulatory requirements. In the event Dealer postpones the
Expiration Date for any Component, the duration of such postponement shall be
the shortest period of time that Dealer determines, in its reasonable
discretion, is appropriate to comply with the standards set forth in the
preceding sentence.

(m) No Netting and Set-off. The provisions of Section 2(c) of the Agreement
shall not apply to the Transaction. Each party waives any and all rights it may
have to set-off delivery or payment obligations it owes to the other party under
the Transaction against any delivery or payment obligations owed to it by the
other party, whether arising under the Agreement, under any other agreement
between parties hereto, by operation of law or otherwise.

(n) Delivery of Cash. For the avoidance of doubt, nothing in this Confirmation
shall be interpreted as requiring the Issuer to deliver cash in respect of the
settlement of the Transaction, except in circumstances where the required cash
settlement thereof is permitted for classification of the contract as equity by
EITF 00-19 as in effect on the relevant Trade Date (including, without
limitation, where the Issuer so elects to deliver cash or fails timely to elect
to deliver Shares or Share Termination Delivery Property in respect of such
settlement).

(o) Payments by Dealer upon Early Termination. The parties hereby agree that,
notwithstanding anything to the contrary herein, in the Definitions or in the
Agreement, following the payment of the Premium, in the event that an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to the Transaction or the
Transaction is terminated or cancelled pursuant to Article 12 of the Equity
Definitions and, as a result, Dealer would owe to Issuer an amount calculated
under Section 6(e) of the Agreement or Article 12 of the Equity Definitions,
such amount shall be deemed to be zero.

(p) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

(n) Waiver of Trial by Jury. EACH OF ISSUER AND DEALER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(o) Submission to Jurisdiction. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(p) Amendment. This Confirmation and the Agreement may not be modified, amended
or supplemented, except in a written instrument signed by Issuer and Dealer.

(q) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(r) Optional Warrants. Issuer hereby grants an option to Dealer to purchase up
to 2,739,726 additional Warrants (the “Additional Warrants”) to be issued by
Issuer to Dealer on the same terms as set forth in this Confirmation. The option
granted hereby will expire thirteen (13) calendar days after the Trade Date and
may be exercised at any time (but not more than once) upon notice by Dealer to
Issuer setting forth the amount of Additional Warrants as to which Dealer is
then exercising the option and the time and date of payment and delivery for
such Additional Warrants. If Dealer exercises the option granted hereby, the
parties shall either enter into a new confirmation evidencing the Additional
Warrants to be issued by Issuer to Dealer or amend this Confirmation to evidence
such Additional Warrants.

 

20



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Goldman, Sachs & Co., Equity Derivatives Documentation Department, Facsimile No.
(212) 428-1980/83.

 

Yours faithfully, GOLDMAN, SACHS & CO. By:  

/s/ Daniel W. Kopper

  Authorized Signatory

 

Agreed and Accepted By: TERADYNE, INC. By:  

/s/ Gregory R. Beecher

Name:   Gregory R. Beecher Title:   Vice President, Chief Financial Officer and
Treasurer



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

   Number of Warrants   

Expiration Date

1

   491,745.00    17 June 2014

2

   491,745.00    18 June 2014

3

   491,745.00    19 June 2014

4

   491,745.00    20 June 2014

5

   491,745.00    23 June 2014

6

   491,745.00    24 June 2014

7

   491,745.00    25 June 2014

8

   491,745.00    26 June 2014

9

   491,745.00    27 June 2014

10

   491,745.00    30 June 2014

11

   491,745.00    1 July 2014

12

   491,745.00    2 July 2014

13

   491,745.00    3 July 2014

14

   491,745.00    7 July 2014

15

   491,745.00    8 July 2014

16

   491,745.00    9 July 2014

17

   491,745.00    10 July 2014

18

   491,745.00    11 July 2014

19

   491,745.00    14 July 2014

20

   491,745.00    15 July 2014

21

   491,745.00    16 July 2014

22

   491,745.00    17 July 2014

23

   491,745.00    18 July 2014

24

   491,745.00    21 July 2014

25

   491,745.00    22 July 2014

26

   491,745.00    23 July 2014

27

   491,745.00    24 July 2014

28

   491,745.00    25 July 2014

29

   491,745.00    28 July 2014

30

   491,745.00    29 July 2014

31

   491,745.00    30 July 2014

32

   491,745.00    31 July 2014



--------------------------------------------------------------------------------

Component Number

   Number of Warrants   

Expiration Date

33

   491,745.00    1 August 2014

34

   491,745.00    4 August 2014

35

   491,745.00    5 August 2014

36

   491,745.00    6 August 2014

37

   491,745.00    7 August 2014

38

   491,745.00    8 August 2014

39

   491,745.00    11 August 2014

40

   491,745.00    12 August 2014

41

   491,745.00    13 August 2014

42

   491,745.00    14 August 2014

43

   491,745.00    15 August 2014

44

   491,745.00    18 August 2014

45

   491,745.00    19 August 2014

46

   491,745.00    20 August 2014

47

   491,745.00    21 August 2014

48

   491,745.00    22 August 2014

49

   491,745.00    25 August 2014

50

   491,745.00    26 August 2014

51

   491,745.00    27 August 2014

52

   491,745.00    28 August 2014

53

   491,745.00    29 August 2014

54

   491,745.00    2 September 2014

55

   491,745.00    3 September 2014

56

   491,745.00    4 September 2014

57

   491,745.00    5 September 2014

58

   491,745.00    8 September 2014

59

   491,745.00    9 September 2014

60

   491,745.00    10 September 2014

61

   491,745.00    11 September 2014

62

   491,745.00    12 September 2014

63

   491,745.00    15 September 2014

64

   491,745.00    16 September 2014

65

   491,790.00    17 September 2014

 

2